DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 3, 6, 9-10 have been amended, claims 12-14 have been cancelled, and claims 1-11 are pending as amended on 02/27/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 02/77/21. In particular, claims 1, 6 have been amended to include features “the group consisting of” and “and mixture thereof’, and claim 9 has been amended to include “the process comprises mixing” and “introducing.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application is a 371 of PCT/EP2017/072096 09/04/2017.


Response to Amendment
8.         Applicant's amendment filed on 02/27/21, has been fully considered and entered. 
Response to Arguments
9.         Applicant's arguments with respect to objection to the specification filed on 02/27/21, have been fully considered but are moot in view of amendment. Accordingly, previous objection has been withdrawn.
10.         Applicant's arguments with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 02/27/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
11.       Applicant's arguments with respect to the rejection of claims 1-3, 5-11 under 35 U.S.C. 103 as being unpatentable over Prissok (US 2013/0225708) in view of Kluth (US 5527876) filed on 02/27/21, have been fully considered but are moot in view of amendment. Applicants arguments regarding non-fire-propagating properties have been respectfully considered but are not persuasive. Applicants have alleged that claimed properties and prior arts properties related to the fire propagation are different, since the inclusion of  the additional aromatic C8-18-polycaboxylic acid component achieves a specific non-fire-propagating effect as demonstrated in the examples of applicants 8-18 polycarboxylic acid) (para [0031]). Since, Prissok discloses same aromatic C8-18-polycaboxylic acid component as required in the applicants claimed invention the properties of the composition, e.g. non-fire-propagating properties would necessarily be same. Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). In view of amendment to claims and response, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.       Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prissok (US 2013/0225708) in view of Kluth (US 5527876).
           Regarding claim 1-3, 11, Prissok discloses a method of preparing a polyamide foam comprising mixing a liquid isocyanate component such as diphenylmethane diisocyanate and liquid isocyanate reactive components such as polyethylene glycol of molecular weight in the range from 300 g/mol to 800 g/mol (read on liquid as evidenced from http://www.jshihua.com/wap_product_detail_en/id/17.html) and at least one polycarboxylic acid comprising aliphatic, aromatic, araliphatic or alkyl-aromatic polycarboxylic acids, wherein the aromatic polycarboxylic acid comprises phthalic acid, isophthalic acid, or terephthalic acid (read on aromatic C8-18 polycarboxylic acid) (para [0009]-[0014], [0025], [0028], [0031-[0032], [0046]). Prissok does not disclose aliphatic branched C24-66 polycarboxylic acid.
             However, Kluth discloses a polyamide foam comprising the reaction product of polyisocyanate and polycarboxylic acid such the polycarboxylic acid containing saturated, unsaturated and/or branched alkyl or cycloalkyl radicals or to aromatic radicals, examples are isophthalic acid, terephthalic acid, phthalic acid and empol 1016 (C36 dimeric branched fatty acid) (column 4, lines 34-, column 5, lines -12, column 13, lines 49-50). Thus, Prissok and Kluth are pertinent to the polyamide foam comprising reaction product of polyisocyanate and polycarboxylic acid such the polycarboxylic acid 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Prissok with the aforementioned teachings of Kluth to provide at least one polycarboxylic acid comprising empol 1016 (C36 dimeric branched fatty acid)
in order to use such polycarboxylic acid for the reaction with the polyisocyanate in the formation of polyamide foam. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
           Regarding the preamble recitation “do not propagate fire”, applicants have admitted in specification at page 8, lines 19-23, “The liquid isocyanate-reactive component and/or the solid isocyanate-reactive component comprise an aromatic C8-18-polycarboxylic acid and/or an anhydride thereof. The aromatic C8-18-polycarboxylic acid serves as crosslinker and as carbon dioxide generator. The concomitant use of an aromatic polycarboxylic acid contributes to the non-fire-propagating property of the foams obtained.”
           It has been noted that Prissok expressly discloses the aromatic polycarboxylic acid comprises phthalic acid, isophthalic acid, or terephthalic acid (read on aromatic C8-18 polycarboxylic acid) (para [0031]). Since, Prissok discloses same aromatic C8-18-polycaboxylic acid component as required in the applicants claimed invention the 
          Alternatively, in claim 1, the recitation “do not propagate fire” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such purpose. 
           Regarding claims 5-6, Prissok discloses catalyst such as melamine or tertiary amine such as N-methylimidazole (para [0036]).
           Regarding claim 7, Prissok discloses stabilizer (para [0042]).
           Regarding claim 8, Kluth discloses a flame proofing agent (column 11, lines 65-66; read on flame retardant). It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Prissok with the flame proofing agent as taught by Kluth to make the polyamide foam flame proof.
           Regarding claim 9, Kluth discloses a polyamide foam contains a flame proofing agent (column 11, lines 65-66), wherein the reaction mixture for producing the polyamide foam is mixed and introduced into the mold or cavities in order to fill the cavity where it cures (column 12, lines 38-50). It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Prissok by mixing the reaction mixture for producing the polyamide foam and introducing into the mold or cavities as tagught by Kluth in order to fill the cavity where it cures. The mold or cavities of Kluth encompasses instant claimed cavities in mining, tunnel construction, civil engineering or in oil and gas recovery. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). MPEP 2111.01.
         Regarding claim 10, Kluth discloses polyamide foam is mixed and introduced into the mold or cavities (column 12, lines 43-45). Such mold or cavity implicitly teaches the cavity is delimited by means of formwork.

Allowable Subject Matter
15.       Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.    
Regarding claim 4, closest prior arts Prissok (US 2013/0225708) and Kluth (US 5527876) do not suggest or disclose the molar ratio of aromatic carboxyl groups to the sum of aromatic and aliphatic carboxyl groups in (ii) and (iii) of claim 1 is at least 10 mol%.
               
Conclusion
17.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768